DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bertani (US 7,959,026 B2) hereinafter Bertani, Aizu et al. (JP2000038039A) hereinafter Aizu, and Sano (US 4,031,294) hereinafter Sano.
Claim 1:
Bertani discloses venting cap for oil tanks of machines and machinery, comprising: a cup [1] fitted with a flange along its outer surface [2], with said flange bearing coupling elements underneath it [3, 4] with complementary elements provided on the access sleeve of said tanks and at the top of shaped engagement tabs, lid for closing said cup that is snap-fitted onto said cup, fitted with the flange [12], wherein: said cup houses an insert with a substantially cylindrical profile [2], above said flange of said cup there is a collar [6] fitted with an external toroidal groove [13] that engages with a raised toroidal thread [12d] along an inner surface of the lid [1].
Bertani doesn’t explicitly disclose the lower surface of said cup is associated with a spiral labyrinth on top of which is fitted the means for engaging said cup [Fig. 2, Item 31a, 45];
However, Aizu discloses the lower surface of said cup is associated with a 
Further, Sano discloses wherein the labyrinth is a spiral labyrinth. [Col. 2, lines 5-11; Fig. 4]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the venting cap of Bertani with the splash guard of Aizu to shield splashing of oil to the vent hole 44 from an oil level in a tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the to combine the venting cap of Bertani and Aizu with the labyrinth of Sano to improve the protection from splashing by creating a longer path for the fluid to have to travel through.
Claim 2:
Bertani, Aizu, and Sano, as shown in the rejection above, disclose all the limitations of claim 1.
Bertani also discloses wherein said cup [1] constitutes, above said flange [2], a chamber [5] bordered laterally by a cylindrical wall and centrally by said insert [col. 2, lines 9-41; figs. 1-3].
Claim 3:
Bertani, Aizu, and Sano, as shown in the rejection above, disclose all the limitations of claim 1.
Bertani also discloses wherein said cup [1], beneath said flange, is externally provided with a male thread [4], and is hollow internally, except for a radial partition, a bottom surface of which bears a cavity that acts as an abutment for said spiral labyrinth [col. 2, lines 9-41; figs. 1-3].
Claim 4:
Bertani, Aizu, and Sano, as shown in the rejection above, disclose all the limitations of claim 1.
Bertani also discloses wherein said spiral labyrinth is hollow in its centre so as to accommodate an upper portion of a dipstick [col. 2, lines 9-41; figs. 1-3; 8].
Claim 5:
Bertani, Aizu, and Sano, as shown in the rejection above, disclose all the limitations of claim 1.
Bertani doesn’t explicitly disclose wherein the top of said spiral labyrinth is provided with a prong.
	However, Aizu discloses wherein the top of said spiral labyrinth is provided with a prong. [Figs. 2, 4; Item 40]
It should be noted that Dictionary.com defines prong as, "any pointed, projecting part, as of an antler." Figure 2 shows the part 40 projecting upward from the splash shield 45.
Claim 6:
Bertani, Aizu, and Sano, as shown in the rejection above, disclose all the limitations of claim 5.
Bertani also discloses wherein said insert is comprised of a hollow cylindrical body having on its external surface at least two engagement grooves respectively engaging with said prong of said spiral labyrinth [col. 3, lines 29-51; figs. 2-4; 13, 14].
Claim 7:
Bertani, Aizu, and Sano, as shown in the rejection above, disclose all the limitations of claim 6.
Bertani also discloses wherein said insert has a grooved internal surface [col. 3, lines 29-51; figs. 2-4; 13, 14].
Claim 8:
Bertani, Aizu, and Sano, as shown in the rejection above, disclose all the limitations of claim 4.
Bertani also discloses wherein said dipstick is held in stable engagement within the internal cavity of said insert [col. 3, lines 29-51; figs. 2-4; 8].
Claim 9:
Bertani, Aizu, and Sano, as shown in the rejection above, disclose all the limitations of claim 5.
Bertani also discloses wherein said prong and said insert are engaged by snap-action elements [col. 3, lines 29-51; figs. 2-4; 12d, 13, 14].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747